UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
TOM FRANKLIN,
Plaintiff,
v.

TOM J. VILSACK,
Secretary of Agriculture,

\Z\J\IS\J\J\}§/\/\/

Defendant.

MEMORANDUM OPINION

FILED

Aus 14 m
Cl¢rk. u.s. alarm & Bankrupzcy

¢Gllrts for the D|strlct of columbia

Misc. Acti0n N0. 11-206

The Court has denied the plaintiffs application to proceed in forma pauperis. The

plaintiff has filed no other document since entry of the Court’s Order on April 15, 2011, and the

Court will dismiss this action for failure to prosecute.

An Order accompanies this Memorandum Opinion.

Z;zvc»ji¢wf

United §tates Di'strict Judge

DATE; 57//<>{ ' '>'